Citation Nr: 1703220	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  15-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than November 28, 2011, for the grant          of dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 1951 to June 1977.  He died in August 1992 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted DIC benefits based on service connection for the cause of the Veteran's death effective November 28, 2011.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2012 rating decision, the RO granted DIC benefits based on service connection for the cause of the Veteran's death effective November 28, 2011, the date on which the claim for DIC benefits was received.

2.  The appellant did not submit a claim for service connection for the cause of the Veteran's death prior to the date of receipt of her claim on November 28, 2011.



CONCLUSION OF LAW

The criteria for an effective earlier than November 28, 2011, for the grant of DIC benefits based on service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014).  The appeal in this case arises from the initial grant of DIC benefits.  The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has obtained service treatment records and has assisted the appellant in obtaining evidence.  All known and available records relevant to the issue being adjudicated on appeal have been obtained and associated with the claims file; and appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim being adjudicated at this time.

Earlier Effective Date

Effective dates for the award of VA benefits are generally governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication,  or a claim for increase, of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt     of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of death compensation or DIC will be the first day of the month in which the death occurred if the application is received within one year from the date of death; otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2) (2016).  

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue. 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (a) (2016).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.    38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement. 38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed     at the time of the effective date of the law or administrative issue and continuously thereafter. 38 C.F.R. § 3.114(a).

The appellant filed an original claim for DIC benefits based on service connection for the cause of the Veteran's death that was received on November 28, 2011.  On the application she denied having filed a prior claim for benefits.  In the June 2012 rating decision that is the subject of this appeal, the RO granted service connection for the cause of the Veteran's death effective November 28, 2011.  This grant was based on presumptive provisions of 38 C.F.R. § 3.309(d) for leukemia based on ionizing radiation exposure.

Appellant asserts that the effective date for DIC benefits based on service connection for the cause of the Veteran's death should be the date of the Veteran's death on August 11, 1992.  

There is no indication that the appellant submitted a claim, formal or informal,  prior to November 28, 2011, the date on which her claim for DIC benefits based on service connection for the cause of the Veteran's death was received.  See 38 C.F.R. §§ 3.151, 3.155 (2016).  In this vein, no correspondence was received from the appellant prior to this date that indicated an intent to apply for service-connected death benefits, and the appellant does not contend otherwise.  As the appellant's claim was not received within one year of the Veteran's death in August 1992, the effective date must be based on the date of receipt of claim.  

Moreover, as the presumptive provisions serving as the basis for the grant of DIC were in effect prior to the date of the Veteran's death, the provisions of 38 C.F.R. § 3.114 concerning effective dates based on liberalizing legislation do not apply.   In this regard, pursuant to 38 C.F.R. § 3.114, to be eligible for a retroactive award based on a liberalizing law, the claimant must show that all eligibility criteria for the benefit existed at the time of the effective date of the law or administrative  issue.  Eligibility for DIC benefits did not exist for the claimant until the Veteran's death in August 1992.  However, the pertinent provisions concerning presumptive service connection for leukemia were effective May 1, 1988 and revised to a 40 year presumptive period effective August 14, 1991.  57 Fed.Reg. 10424-02.  Thus, as all eligibility criteria for DIC benefits did not exist at the time of the effective date of the law, the provisions of 38 C.F.R. § 3.114 cannot be utilized to award an earlier effective date in this case.  Accordingly, the earliest possible effective date for the award of DIC is the date the claim for such benefit was received, November 28, 2011.  There is no basis in law under the facts of this case for assignment of an earlier effective date.   

For the reasons noted above, the Board finds that the appellant's claim for an effective date earlier than November 28, 2011, for the grant of DIC benefits based on service connection for the cause of the Veteran's death must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine but finds that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective earlier than November 28, 2011, for the grant of DIC benefits based on service connection for the cause of the Veteran's death is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


